Jacob Koral and Selma Koral v. Commissioner.Koral v. CommissionerDocket No. 84854.United States Tax CourtT.C. Memo 1962-113; 1962 Tax Ct. Memo LEXIS 197; 21 T.C.M. (CCH) 608; T.C.M. (RIA) 62113; May 11, 1962*197  Jacob Koral, pro se, 716 Ocean Pky., Brooklyn, N. Y. Robert D. Whoriskey, Esq., for the respondent.  MURDOCKMemorandum Opinion MURDOCK, Judge: The Commissioner determined deficiencies in income tax of $1,867.14 for 1955 and $759.18 for 1956 and, in so doing, added to reported income additional coupon bond interest of $2,037.50 for 1955 and $2,512.50 for 1956, making the total of such interest $3,087.50 for each year. He also made other adjustments now not contested. The determination of the Commissioner is presumed to be correct and the burden is upon the taxpayers to introduce evidence to overcome this presumption. The parties have stipulated that the petitioners purchased large amounts of 2 1/2 and 2 1/4 percent United States Treasury coupon bonds during 1943, 1944 and 1945 and there is some evidence to show that some of these bonds were still held after the tax years. The total purchases shown by the agreed statement amount to $165,000. While such evidence would not make a case for the Commissioner, clearly it does not sustain or tend to sustain the petitioners' burden of proof. Jacob Koral made some vague statements that he had used some undescribed bonds to*198  buy merchandise but no material finding can be made from such testimony. The case must turn on a failure of proof. The record shows a discussion by the Court and Jacob in regard to his failure to seek and obtain trial counsel. All stipulated facts are hereby found as facts. Decision will be entered for the respondent.